16-13500-rg       Doc 505        Filed 12/26/19       Entered 12/26/19 15:47:53                Main Document
                                                     Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
In re:                                                         :        Chapter 7
                                                               :        Case No. 16-13500 (RG)
GRACIOUS HOME LLC, et al.,                                     :
                                                               :        (Jointly Administered)
                                            Debtors.1          :
                                                               :
-------------------------------------------------------------- X

           ORDER FIXING CERTAIN NOTICE REQUIREMENTS UNDER
        RULE 2002 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

                 Upon the application (the “Application”)2 of Albert Togut, not individually but

solely in his capacity as the Chapter 7 trustee (the “Trustee”) of the estates of Gracious Home

LLC, et al. (the “Debtors”), by his attorneys, Togut, Segal & Segal LLP, for entry of an order

pursuant to section 105(a) the Bankruptcy Code and Bankruptcy Rules 2002(h), (i) and (m), and

9007 fixing the parties required to receive notice under Bankruptcy Rules 2002(a)(2), (3), and (6)

[Docket No. 498]; and upon the declaration of Neil Berger in support of the Application [Docket

No. 498-Ex. B] (the “Berger Declaration”); and upon good and sufficient notice of the

Application [Docket Nos. 499 & 501]; and upon no objections to the Application having been

filed on the Court’s ECF system; and the Court having reviewed the Application and the Berger

Declaration; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; and the Court having determined that the legal and factual basis set forth in the

Application and the Berger Declaration establishes just cause for the relief granted herein;




1
     The Debtors in this Chapter 7 case and the last four digits of their tax identification numbers are: Gracious
     Home Holdings LLC (3251); Gracious Home Payroll LLC (3681), Gracious Home LLC (3251); GH East
     Side LLC (3251); GH West Side LLC (3251); GH Chelsea LLC (3251) and Gracious (IP) LLC (3251). The
     latter five entities are disregarded for tax purposes and do not have their own tax identification numbers, but
     use that of Gracious Home Holdings LLC.
 2
     Capitalized terms not otherwise defined herein shall have the meanings given to them in the Application.
16-13500-rg     Doc 505      Filed 12/26/19    Entered 12/26/19 15:47:53          Main Document
                                              Pg 2 of 2


               IT IS HEREBY ORDERED THAT:

               1.      The Application is GRANTED, to the extent set forth herein.

               2.      For cause shown and pursuant to section 105(a) of the Bankruptcy Code

and Bankruptcy Rules 2002(h), (i), and (m), and 9007, service of all notices required to be given

by the Trustee pursuant to Bankruptcy Rules 2002(a)(2), (3), and (6) shall be sufficient if served

(I) by regular mail or email (where available) upon: (a) the United States Trustee; (b) the

Debtors; (c) counsel for the Chapter 11 Committee; (d) all of the parties who are listed in the

Debtors’ Administrative Expense Schedule;             (e) all of the parties that file Chapter 11

Administrative Claims in these cases; and (f) the parties listed in the Debtors’ List of Creditors

Holding Twenty Largest Unsecured Claims; and (II) through the Court’s ECF system, upon all

parties having filed a notice of appearance in these cases; provided, that notices of motions by

the Trustee for authority to make interim and final distributions to the holders of allowed claims

shall also be served on all parties that have filed a proof of claim in the Debtors’ cases.

               3.      The Trustee and his retained attorneys are authorized to take all actions

necessary to effectuate relief granted pursuant to this Order and in accordance with the

Application.

               4.      This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.




Dated: December 26, 2019                                    ______________________________
      New York, New York                                    Robert E. Grossman
                                                            United States Bankruptcy Judge



                                                  2
